DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-3, 7-10, 14-16 and 20 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 112b have been considered and are persuasive. The rejection is withdrawn.

Applicant's arguments with respect to 35 USC 101 have been considered.
	Step 1
As stated by Applicant, Step 1 is not at issue.
	Step 2A Prong One
Applicant asserts that the claims do not recite methods of organizing human activity and provides a corresponding explanation. Examiner agrees with Applicant's assertion, and 
	Applicant further asserts that the claims do not recite mental processes because "The claimed method for dynamically scheduling multiple transportation modes cannot be performed or implemented in the human mind. The operations of claim 1 require the determination of the end time of the first transportation mode and the pickup time of the ride sharing mode. The determinations must be performed dynamically in real time in order to accurately schedule the ride sharing mode." Examiner respectfully disagrees with Applicant's assertion. By example, a user may be riding on a bus (a first transportation mode) and generally know how far away he is from the bus stop at which he wishes a ride sharing vehicle to pick him up. Conceivably, based on the user's general experience in vehicle travel, the user may be able to make some determination of the end time of the first transportation mode and the pickup time of the ride sharing mode. The user may be able to determine a time at which to call the ride sharing service such that the vehicle arrives at approximately the same time that the user arrives at the bus stop. A user would be able to also adjust his determinations dynamically as the first transportation mode progresses, for example, if he notices that the bus is stuck in traffic, to wait longer before requesting the ride sharing. There is further nothing specific in the claim relating to large amounts of data that need to be processed that the human mind is unable to perform. Based on Applicant's arguments regarding the accuracy, it appears here that one of the issues is the accuracy of the determination (instead of just making some determination), however the claims recite 
	Step 2A Prong Two
Applicant asserts that the alleged abstract idea is integrated into a practical application, stating that claim 1 recites a specific solution to a technical problem, and that "Claim 1 recites techniques that improve computer function by improving the scheduling of multiple transportation modes. Independent claim 1 recites additional elements as presented above that integrate any alleged abstract ideas into the specific practical application of dynamically determining an end time of a first transportation mode and a pickup time of a ride sharing mode in order to schedule the ride sharing mode so that the efficiency of the transportation system may be improved." Examiner reiterates that the only additional elements are those of the preamble, specifically the one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors. However, these additional elements are simply generic elements that perform the abstract idea but fail to integrate the abstract idea into a practical application or result in the claims amounting to significantly more than the abstract idea. See the rejection of the claims under 35 USC 101 for further explanation.
	Based on the above, all of claims 1-3, 7-10, 14-16 and 20 remain rejected under 35 USC 101.



Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-10, 14-16 and 20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea, specifically mental processes (concepts performed in the human mind, including observation and evaluation), without significantly more. The analysis below is with respect to independent claims 1, 8 and 15.
	Regarding step 1 of the analysis, the claims are directed to a process, machine, manufacture or composition of matter. The analysis proceeds to step 2A.
	Regarding step 2A - prong one of the analysis, the claims are determined to recite an abstract idea. The claims recite obtaining an itinerary including a set of transportation modes to allow a rider to travel from an origin to a destination; obtaining a first non-self-controlled transportation mode from the set of transportation modes; obtaining a second non-self-controlled transportation mode from the set of transportation modes; and scheduling a time for requesting the second non-self-controlled transportation mode. According to the 2019 PEG, these mental processes are determined to be abstract ideas, and thus, the claims recite an abstract idea. The analysis proceeds to prong two of step 2A.

	Regarding step 2B, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea. The considerations in step 2A – prong two above still hold, and the claims fail to result in amounting to an inventive concept. Further, there are no 
	Further, the additional elements, if any, in the dependent claims are not sufficient such that abstract idea is integrated into a practical application or that the claims amount to an inventive concept ("significantly more") than the abstract idea for the same reasons as the independent claims.
	Based on the analysis above, Examiner determines that the claims do not qualify as eligible subject matter, and the claims are rejected under 35 USC 101.
	Examiner notes that the inclusion of claim limitations reciting the displaying of a list of itineraries, a selection of an itinerary from the list of itineraries, and notifying the rider to perform the request according to the determined request time (as in 0024 and 0045 of Applicant's specification) may be sufficient to overcome the rejection under 35 USC 101. Applicant is invited to discuss options with the Examiner via telephone interview to overcome the rejection under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 14-16 and 20 are rejected under 35 USC 102 as being anticipated by US20150371157 ("Jaffe").

Claim 1
Jaffe discloses a system for scheduling multi-modal itineraries (abstract), comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors (0019 processors) to cause the system to perform operations comprising: 
obtaining an itinerary comprising a set of transportation modes to allow a rider to travel from an origin to a destination (0010 obtain a travel itinerary for a user, the itinerary identifying a trip, including a scheduled flight to a destination. A scheduled flight is monitored to detect when the scheduled flight arrives at the destination. Upon the scheduled flight arriving at an airport of the destination…on-demand ground transportation service); 
obtaining a non-self-controlled transportation mode from the set of transportation modes (0010 obtain a travel itinerary for a user, the itinerary identifying a trip, including a scheduled flight to a destination. A scheduled flight is monitored to detect when the scheduled flight arrives at the destination. Upon the scheduled flight arriving at an airport of the destination…on-demand ground transportation service);
obtaining a ride sharing transportation mode from the set of transportation modes (0010 obtain a travel itinerary for a user, the itinerary identifying a trip, including a scheduled flight to a destination. A scheduled flight is monitored to detect when the scheduled flight arrives at the destination. Upon the scheduled flight arriving at an airport of the destination…on-demand ground transportation service);
predicting an end time of the non-self-controlled transportation mode based on real-time monitoring of the progress of the non-self-controlled transportation mode (claim 17, claim 21 monitoring the scheduled flight to detect when the scheduled flight arrives at the destination, 0030 a set of airline data 153 from an airline system 150 can include flight information of one or more flights (e.g., flight number, airplane type, starting airport, ending airport, etc.), flight times for the one or more flights (e.g., take off time, landing time, duration of the flight, etc.)); and
determining a time at which the ride sharing transportation mode is requested, based on the predicted end time of the non-self- controlled transportation mode and an estimated time for pickup of the ride sharing transportation mode (0076 An embodiment of FIG. 5 recognize an optimal request time places the user at the pickup location when the provider arrives. While such precise timing may not always be possible, the ODTM 500 can implement timing logic 530 to optimize the user's arrival to the pickup location, 0077, 0078).

Claim 2
Jaffe discloses wherein the itinerary is obtained based on a selection by the rider (0013 each recommended itinerary can include one or more transport service recommendations, one or more flight recommendations, and/or one or more lodging recommendations that cover the user's travel and transport needs for the entirety of the trip. In this manner, a single travel itinerary can be booked or reserved by the user through a single interface based on recommendations provided by the reservation system.)

Claim 3
Jaffe discloses wherein the first non-self-controlled mode includes public transportation (0079, claim 21 flight).

Claim 7
Jaffe discloses determining a delay during the non-self-controlled transportation mode, wherein the delay causes the rider to miss a start time of the ride sharing transportation mode (0065 after reserving the recommended itinerary, the reservation system 110 can also perform monitoring operations of any of the reserved transport service(s), flight(s), and/or lodging(s) to notify any of the transport service system, the airline system(s), the lodging system(s), and/or the user about changes that are occurring or are to occur (e.g., changes to times, flight changes, delays, etc.). The reservation system 110 can include a tracking component in order to alert a driver of a transport service vehicle, a lodging operator, and/or the user via email, text message, SMS message, phone call, etc., for example, when there is a change due a flight delay); and generating a set of tail itineraries, wherein each itinerary in the set of tail itineraries includes a set of transportation modes to allow the rider to travel from a current location to the destination (0037 The user can select another flight option from that interface and in response, the recommendation engine 120 may, if necessary, dynamically change the times, the costs, the transport service recommendation(s), and other travel and/or lodging recommendations for that recommended itinerary (e.g., as a result of the change in flight times or locations, the lodging recommendation may have to be changed).

Claim(s) 8, 9, 10, 14, 15, 16 and 20
Claim(s) 8, 9, 10, 14, 15, 16 and 20 recite(s) subject matter similar to that/those of claim(s) 1, 2, 3, 7, 1, 2 and 7, and is/are rejected under the same grounds.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663